            Case 1:19-cv-09824-RA Document 9 Filed 05/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
                                                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 GERMAN PUMA on behalf of himself and                                 DOC#:
 others similarly situated,                                           DATE FILED: 5-5-20

                              Plaintiff,
                                                                         19-CV-9824 (RA)
                         v.
                                                                              ORDER
 DREAM TEAM PARTNERS, LLC doing
 business as RICE ‘N BEANS AND SALLY
 CHIRONIS,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

        Plaintiff filed this action on October 24, 2019. According to the affidavits of service filed

on the docket, Defendants were served on November 11, 2019. To date, however, Defendants

have not appeared in this action. On May 4, 2020, Plaintiff filed joint status report on behalf of

the parties, indicating that it had been in contact with Defendants, and that “[i]n the event [Plaintiff]

is unwilling to settle the case” for the amount offered by Defendants, Plaintiff intended to move

for a default judgment against them. See Dkt. 8. Defendant Sally Chironis is advised that she may

proceed individually pro se, but if she chooses to do so, she must still file a response to Plaintiff’s

Complaint. Although Defendant Chironis may proceed pro se, “a corporation may not appear in

a lawsuit against it except through an attorney.” Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d

180, 192 (2d Cir. 2006). Accordingly, Defendant Dream Team Partners, LLC must be represented

by counsel in this action. No later than June 12, 2020, Defendant Chironis must (1) file a response

to Plaintiff’s Complaint, and (2) inform the Court whether she has obtained separate counsel for
             Case 1:19-cv-09824-RA Document 9 Filed 05/05/20 Page 2 of 3



Defendant Dream Team Partners, LLC. If she fails to do so, Plaintiff may move for a default

judgment no later than July 10, 2020.

          Defendant Chironis is also advised that information about a legal clinic which assists

people who are parties in civil cases and do not have lawyers is attached to the end of this Order.

The Clinic is run by a private organization called the New York Legal Assistance Group; it is not

part of, or run by, the Court (and, among other things, therefore cannot accept filings on behalf of

the Court, which must still be made by any unrepresented party through the Pro Se Intake Unit).

The Clinic is located in the Thurgood Marshall United States Courthouse, 40 Centre Street, New

York, New York, in Room LL22, which is just inside the Pearl Street entrance to that Courthouse.

The Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed.

An unrepresented party can make an appointment by calling 212-659-6190.

          Finally, if Plaintiff moves for a default judgment, he is advised that he must proceed in

accordance with Federal Rule of Civil Procedure 55(b)(2) and Local Civil Rule 55.2(b), as well as

this Court’s Individual Rules & Practices, including this Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

          Plaintiff shall serve a copy of this Order on Defendants and file proof of service on the

docket.

SO ORDERED.

Dated:       May 5, 2020
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
                  Case 1:19-cv-09824-RA Document 9 Filed 05/05/20 Page 3 of 3


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall
attorneys and paralegals to assist those
                                                                United States Courthouse
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                New York, NY 10007
York. The clinic, which is not part of or
                                                                (212) 659 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              10 a.m. - 4 p.m.
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.
                                                                     ——————————————
To make an appointment for a
consultation, call (212) 659-6190 or
                                                                The Hon. Charles L. Brieant Jr.
come by either clinic during office
hours. Please note that a government-                           Federal Building and Courthouse
issued photo ID is required to enter                            300 Quarropas St
either building.                                                White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
                                                                Open Wednesday
appointments only. The clinic does
                                                                1 p.m. - 5 p.m.
not offer assistance over the
                                                                Closed on federal and court holidays
phone or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
